Citation Nr: 0202970	
Decision Date: 04/02/02    Archive Date: 04/11/02

DOCKET NO.  01-09 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
major depression with history of acute schizophrenic episode, 
currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

James L. March, Counsel




INTRODUCTION

The veteran served on active duty from April 1978 to March 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's psychiatric disability picture is shown to 
more nearly approximate that of occupational and social 
impairment with reduced reliability and productivity due to 
panic attacks, disturbance of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationship.  



CONCLUSION OF LAW

The criteria for the assignment of a 50 percent evaluation 
for the service-connected psychiatric disability have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130 including 
Diagnostic Code 9434 (2001).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's psychiatric 
disorder.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

A careful review of the service medical records shows that 
the veteran was hospitalized in service for acute, paranoid 
type schizophrenia in partial remission.  As a result she was 
considered unfit for further service and discharged.  

In a May 1979 rating decision, the RO granted service 
connection for acute schizophrenic episode and assigned a 10 
percent disability evaluation.  

In December 1999, the veteran underwent a VA examination.  
The examiner noted no loose associations, flight of ideas, 
bizarre motor movements or tics.  The veteran's mood was 
somewhat tense, but her affect was appropriate.  There were 
no delusions, hallucinations, ideas of reference or 
suspiciousness.  Her remote and recent memory were good.  Her 
insight and judgment appeared to be adequate as did her 
intellectual capacity.  

The VA examiner assigned a Global Assessment of Functioning 
(GAF) score of 55, indicating moderate symptoms with moderate 
difficulty in social and occupational functioning.  The 
examiner noted that the veteran had moderately serious 
symptoms.  

The medical reports from Charter Behavioral Health Systems 
show that the veteran was hospitalized for no more than a 
week in May and June 1999 and followed on an outpatient basis 
after discharge.  The veteran had been hospitalized for her 
service-connected disability, which had been exacerbated by 
excessive alcohol intake.  

The veteran underwent another VA examination in November 
2000.  She stated that she cried and had sporadic interest 
and impairment of concentration.  She described having some 
sleep problems.  She had not had suicidal ideations, but had 
had episodes of anxiety.  She stated that her anxiety attacks 
occurred whenever she had to go somewhere or was under any 
stress for extended periods of time.  It was alleviated by 
medication or alcohol.  

The veteran resided with her husband of 19 years.  The 
examiner noted no looseness of associations or flight of 
ideas, bizarre movements or tics.  There were no homicidal or 
suicidal ideations.  She was not experiencing nightmares, 
flashbacks, delusions, hallucinations, ideas of reference or 
suspiciousness.  

The veteran was noted to be oriented times three, and her 
remote and recent memory were good.  Insight and judgment 
appeared to be adequate as was her intellectual capacity.  A 
GAF score of 55 was assigned.  

The veteran was hospitalized at Moses Cone Health System in 
April 2001 complaining of feeling depressed by financial and 
relationship problems.  At admission, she was assigned a GAF 
score of 45, indicating serious symptoms or serious 
impairment in social and occupational functioning.  At 
discharge, a GAF score of 55 was assigned.  

The veteran was hospitalized at a VA facility from May 2 to 
June 2, 2001.  At admission her GAF score was reportedly 55, 
and at discharge it was 65-which indicated some mild 
symptoms or some difficulty in social or occupational 
functioning but generally functioning pretty well with some 
meaningful interpersonal relationships.  




Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected psychiatric disorder is 
currently rated as 30 percent disabling under the provisions 
of 38 C.F.R. § 4.130 including Diagnostic Code 9434.  That 
code provides that a 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others;  
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial  disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment 
or abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 30 percent evaluation requires occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactory, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130 including 
Diagnostic Code 9434.  

The veteran reported having had panic attacks, and it is 
apparent that she had disturbance of motivation and mood.  
Furthermore, in light of the GAF scores assigned, it is clear 
that she had some difficulty in establishing and maintaining 
effective work and social relationship.  

Thus, although she does not meet all of the criteria 
described for a 50 percent evaluation, the Board finds that 
the disability picture presented by the veteran's service-
connected major depression with a history of acute 
schizophrenic episode more nearly approximates the criteria 
for the assignment of a 50 percent rating.  

The Board notes that there is no evidence of suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or an inability to establish 
and maintain effective relationships.  That is, the veteran 
has not exhibited the symptomatology required for a 70 
percent rating.

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations were 
effective November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  

The record shows that the veteran was notified of the RO's 
decisions.  The RO's decision, Statement of the Case, 
Supplemental Statements of the Case and letters, informed the 
veteran of the evidence needed to support her claims.  VA has 
met its duty to inform the veteran.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statements 
of the Case, informed the veteran of the information and 
evidence needed to substantiate her claims and complied with 
VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid her claim.  

Although VA has a duty to assist the veteran in the 
development of his claims, that duty is not "a one-way 
street."  If a claimant wishes help, she cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. at 193.  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  The veteran was 
advised of the evidence necessary to substantiate her claims.  

Hence, a remand for the RO to address the VCAA, in the first 
instance, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, the veteran has not been prejudiced by the 
Board's consideration of the merits of her claims.  See 
Bernard v. Brown, 4 Vet. App. 384 (when the Board addresses 
in its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether she has been 
prejudiced thereby).  

For the reasons previously set forth, the Board believes that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of her claims.  

In short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument 
and that she is not prejudiced by this decision.



ORDER

An increased rating of 50 percent rating for the service-
connected major depression with history of acute 
schizophrenic episode is granted.  To this extent, the appeal 
is allowed subject to the rules and regulations governing the 
payment of monetary benefits.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

